Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-16-00296-CV

                  IN THE INTEREST OF T.M.C., A.M.C., AND N.R.S.C.,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014PA02352
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The notice of appeal was filed on April 29, 2016. Appellant is represented on appeal by
retained counsel, Mr. Shawn Derrick Sheffield. Appellant’s brief is due June 23, 2016. On June
6, 2016, Mr. Sheffield filed a motion to extend time in which to file appellant’s brief. However,
in his motion, Mr. Sheffield incorrectly stated the present due date for the brief as June 6, 2016,
and he requested a twenty-day extension to June 26, 2016.

        We GRANT the motion and Mr. Sheffield is hereby ORDERED to file appellant’s brief
no later than June 26, 2016.

        Mr. Sheffield is reminded that, because this is an accelerated appeal of the trial court’s
order terminating appellant’s parental rights, Rule 6.2 of the Texas Rules of Judicial
Administration mandates that this appeal be brought to final disposition within 180 days of the
date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. This mandated deadline cannot be
re-set or extended by this court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court